Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.	Claim 130-149, 154-170, 175-189 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta (“Personal Identification Based on Blood Vessels of Retinal Fundus Images”, Medical Imaging 2008)





As for claim 175, Fukuta teaches
A method comprising, 
based on first image data associated with and/or including a first image and/or measurement of a person's retina fundus (Fukuta Fig 3 “Retinal fundus image”, Ch 3 par 1)
identifying the person (Fukuta Fig 3 “Same person or different person”, ch 3 par 1) 
[..] stored data associated with a plurality of retina fundus images and/or measurements (Fukuta, Fig 2 and corresponding description, teaches a database of fundus images, and capturing said images)
Fukuta does not teach 
updating stored data [as a result of identifying the person]
Kee (US 20030198368) however teaches
updating stored data associated with a plurality of [..] images and/or measurements (Kee [0058] and subsequent paragraphs, teach updating a database of facial images, subsequent to determining a comparison value of a person’s image being identified, with the database of registered images; it would be obvious to apply this technique to a database of other images, such as fundus images, see below)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the biometric identification of Fukuta by including the step of updating the database of registered images with the current image being identified, as taught by Kee, as both pertain to the art of biometric identification, and more specifically, using images of portions of the human face.  The motivation to do so would have been, to reduce the number of false negatives and false positives by increasing the number of biometric images for a single person, as taught by Kee, [0060] and subsequent paragraphs.

As for claims 130 and 154, please see discussion of a narrower independent claim 175 above.

As for claims 131, 156, the combination of Fukuta and Kee teaches 
a computer-readable storage medium having stored thereon the stored data (Fukuta, Fig 2 “Database”)

As for claims 132, 155, 176, 179, the combination of Fukuta and Kee teaches 
an imaging and/or measurement apparatus configured to capture the first image and/or measurement (Fukuta Fig 1 Fundus camera)
wherein the at least one processor is configured to obtain the first image and/or measurement from the imaging and/or measurement apparatus (Fukuta Figs 1-3, input fundus image)

As for claims 133, 157, 177, the combination of Fukuta and Kee teaches 
update the stored data at least in part by storing, with the stored data, the first image and/or measurement data (Kee, as discussed in claim 175 above)


As for claims 134, 158, 178, the combination of Fukuta and Kee teaches
associate the first image and/or measurement data with identification information (Fukuta Fig 3 identifying the target person)



As for claims 135, 159, 180, the combination of Fukuta and Kee teaches 
the imaging apparatus is further configured to capture a first plurality of images and/or measurements of the person's retina fundus, (Fukuta Fig 1, ch 2 par 1)
wherein the first plurality of images and/or measurements comprises the first image and/or measurement.  (Fukuta Fig 2-3, input image)


As for claims 136, 160, 181, the combination of Fukuta and Kee teaches 
identify the person in part by: comparing the first image data to the stored data, (Fukuta Fig 3 “Calculation of similarity”)
wherein the stored data comprises second image and/or measurement data having at least a predetermined degree of similarity to the first image and/or measurement data (Fig 3, “reference images”); and 
obtaining identification information associated with the second image and/or measurement data (Fig 3, “same person or different person” identification step)

As for claims 137, 161, 182, the combination of Fukuta and Kee teaches 
the predetermined degree of similarity is between 70% and 90% (Fukuta, Fig 5, teaches a histogram of similarities, including between 0.7 and 0.9)



As for claims 138, 162, 183, the combination of Fukuta and Kee teaches 
the predetermined degree of similarity is at least 99% (Examiner takes Official Notice that some fundus images of a same person will have a very high degree of similarity, such as 99%, when the capturing conditions of  both images are sufficiently similar)


As for claims 139, 163, 184, the combination of Fukuta and Kee teaches 
the first image and/or measurement data is further associated with at least a second of the first plurality of images and/or measurements (Fukuta Fig 3, in the case when the target image and reference image are determined to be of the same person, they can be called “associated”) 

As for claims 140, 164, 185, the combination of Fukuta and Kee teaches 
obtain another image and/or measurement of the first plurality of images and/or measurements; and 
identify the person based on second image and/or measurement data associated with the another image and/or measurement at least in part by: 
comparing the second image and/or measurement data to the first image and/or measurement data; and   
obtaining identification information associated with the first image and/or measurement data (in the combination of Fukuta and Kee:  Kee teaches saving images of persons being identified in the reference database; it follows that subsequent captured images of same or other persons being identified are going to be compared to the previously stored images)


As for claims 141, 165, 186, the combination of Fukuta and Kee teaches 
extract the first image and/or measurement data from the first image and/or measurement, wherein the first image and/or measurement data is indicative of features of the person's retina fundus (Fukuta Fig 3, “Extraction of Blood vessels”, “BVE Image” and “Detection of optic disc”)


As for claims 142, 166, 187, the combination of Fukuta and Kee teaches 
perform template matching between at least a portion of the first image and/or measurement data and at least a portion of the second image and/or measurement data to generate a similarity measure, (Fukuta 3.4 Calculation of similarity)
wherein the similarity measure indicates that the second image and/or measurement data has at least the predetermined degree of similarity to the first image and/or measurement data (Fukuta 3.4 similarity threshold)

As for claims 143, 167, 188, the combination of Fukuta and Kee teaches 
the first image and/or measurement data comprises translationally and rotationally invariant features of the person's retina fundus.  

As for claims 144, 168, 189, the combination of Fukuta and Kee teaches 
compare relative positions and orientations of the translationally and rotationally invariant features of the first image and/or measurement data with relative positions and orientations of translationally and rotationally invariant features of the second image and/or measurement data to generate a similarity measure, (Fukuta ch 3.1, translational and rotational displacements between the images are compensated, thereby the comparison is invariant to rotation and translation)
wherein the similarity measure indicates that the second image and/or measurement data has at least the predetermined degree of similarity to the first image and/or measurement data.  (Fukuta ch 3.4 par 1)

As for claim 145, the combination of Fukuta and Kee teaches 
a first device including a first processor of the at least one processor configured to transmit, over a communication network, the first image and/or measurement data ; and 
a second device including a second processor of the at least one processor configured to:   receive, over the communication network, the first image and/or measurement data; identify the person; and update the stored data (Examiner takes Official Notice that would have been exceedingly common before the effective filing date of the claimed invention, for systems biometric systems to transmit captured image data to a remote server to perform the identification algorithm on the image; the motivation to do so would have been, to enable multiple devices installed in different locations from each other, to share computing resources and the reference data – the advantage of doing so would be to reduce system cost, and increase detection performance)

As for claims 146, the combination of Fukuta and Kee teaches 
encrypt the first image and/or measurement data before transmitting, over the communication network, the first image and/or measurement data (Examiner takes Official Notice that would have been exceedingly common before the effective filing date of the claimed invention, to encrypt the target image before sending it to a server for processing; the motivation to do so would have been, to reduce bandwidth usage)

As for claim 147, the combination of Fukuta and Kee teaches 
a first device including a first processor of the at least one processor (Examiner takes Official Notice that it would have been exceedingly common before the effective filing date of the claimed invention, to build Fukuta’s biometric identification system utilizing a processor; the motivation to do so would have been, to take advantage of the common computing architecture) configured to: 
obtain the first image and/or measurement from the imaging apparatus;  
identify the person; and 
update the stored data.   (see claim 175 above)


As for claims 148, 169, the combination of Fukuta and Kee teaches 
the second image and/or measurement data is associated with multiple images and/or measurements of the plurality of retina fundus images and/or measurements, and wherein each of the multiple images and/or measurements is associated with the person.  (Kee, as discussed in claim 175, teaches registering multiple reference images for the same person)


As for claims 149, 170, the combination of Fukuta and Kee teaches 
the imaging and/or measurement apparatus comprises a digital camera having an imaging and/or measuring field-of-view between 30 degrees and 45 degrees.  (Fukuta ch 2 par 1, cameras have 45 degrees FOV)



Claim 171-173 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta and Kee in further view of Fletcher (US 20160296112)

As for claims 171, the combination of Fukuta and Kee does not teach, Fletcher however teaches 
the device is portable (Fletcher, abstract, Fig 1)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Fukuta and Kee, by implementing their method on Fletcher’s mobile phone, as all pertain to the art of biometric identification.  The motivation to do so would have been, to enable an operator (e.g. a security officer) to identify persons at variable locations (e.g. an airport security waiting line).

As for claim 172, the combination of Fukuta, Kee and Fletcher teaches 
the device is configured to be held in a user's hand  (Fletcher, abstract, Fig 1)




As for claim 173, , the combination of Fukuta, Kee and Fletcher teaches 
the device is a mobile phone, and wherein the imaging and/or measurement apparatus is a camera integrated with the mobile phone  (Fletcher, abstract, Fig 1)


Claim 171-173 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta and Kee and Fletcher (US 20160296112)  in further view of Karen, DIY Tutorials”, June 2018
As for claim 174, the combination of Fukuta, Kee and Fletcher does not teach, Karen however teaches 
the device is wearable (pg 2-4 illustrate a self-made phone armband for running)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Fukuta, Kee and Fletcher, by including the phone armband taught by Karen, as the combination pertains to mobile devices.  The motivation to do so would have been, to enable the operator to comfortably walk or run with the device, as taught by Karen.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669